ACCEPTED
                                                                                                         04-14-00772-CR
                                                                                             FOURTH COURT OF APPEALS
                                                                                                  SAN ANTONIO, TEXAS
                                                                                                    7/16/2015 1:38:32 PM
                                                                                                          KEITH HOTTLE
                                                                                                                  CLERK


                                         NO.     04- l4-00772-CR

                                                                                        FILED IN
                                                                                 4th COURT OF APPEALS
                                      JONATHAN JOSE GUILLEN                       SAN ANTONIO, TEXAS
                                                                                 7/16/2015 1:38:32 PM
                                                       VS.                         KEITH E. HOTTLE
                                                                                         Clerk

                                        THE STATE OF TEXAS


                                     IN THE   COURT OF APPEALS
                            FOURTH SUPREME JUDICIAL DISTRICT
                                        SAN ANTONIO, TEXAS


                     MOTION FOR EXTENSION OF TIME TO FILE BRIEF


TO THE HONORABLE JUDGE OF SAID COURT
         COMES NOW the Appellant JONATHAN JOSE GUILLEN, by and through his
undersigned attorney, and respectfully requests that            this   Honorable Court allow him an

extension of time for a period of thirty (30) days in which to ﬁle the Appellant's brief.

The Appellant makes this request under 38.6(d) of the Texas Rules of Appellate

Procedure, and shows the following in support of said motion:

                                                        I



         The c1erk’s record in this cause was          electronically ﬁled   on November 25, 2014.

The Court Reporter’s record was         electronically ﬁled     on April 28, 2015. Appe1lant’s brief

is   due no   later than July 16,   2015. This   is   Appellant’s third motion for extension of time.
                                                              ll


         The Appellant is            currently in custody.         He was   charged with the offense of murder

in the 186th Judicial District Court in cause                 No. 2013CR2647 and was assessed ninety—

nine (99) years        at   TDCJ on October         14, 2014.      Counsel was informed the brief was due

on May 28, 2015. The record contains fourteen (14) volumes of testimony and                                legal


documents.

                                                             III


         This   is   the third extension requested           by the Appellant. The request for more time

is   being   made not for the purposes of delay but rather so that justice may be done.

                                                             IV

         Since the brief was due, counsel has completed thirty-seven pages of the Statement

of Facts and made notes of sixteen potential points of error, which still need to be

researched, and either included or excluded. Since the entry of the last Court's order

granting an extension, counsel has                worked overtime and on weekends               to focus   on the

completion of the           brief,   but also to effectively represent       all   other clients, in State and

Federal courts, in and out of jails, inside and outside of Bexar County Courts, as well as

assisting a colleague,          who recently underwent a very serious                surgery, with his cases.       The

undersigned also has to return phone                calls   and make time for other cases and court

appearances.         The undersigned        is   asking for a thirty (30) day extension but believes that

the brief will be completed before then. This particular case                      is   fact-intensive with   many

exhibits, pictures, as well as long videos              and telephone       calls.


        WHEREFORE, PREMISES CONSIDERED, the Appellant respectfully requests
that this Court grant   an extension of thirty (30) days for the Appellant to ﬁle his Brief in

this cause.


                                             Respectfully submitted,

                                             CAMPION & CAMPION

                                                                     ﬂ//2
                                            ’ALEX J. 2?/PIA1iF%
                                             State Bar 0. 1772 5
                                             222 E. Main Plaza
                                             San Antonio, Texas 78205
                                             Telephone No. 210/227-5161
                                             Telecopier N0. 210/229-1243
                                             alex'ossc ahoo.com
                                             cind    cam ionlawﬁrmcom
                                   CERTIFICATE OF SERVICE



      This   is   to ceitify that a true   and correct copy of the foregoing Motion For

Extension of Time      To File Brief has on this    16th day of July, 2015, been delivered to the

Bexar County      District Atton1ey's Office,    San Antonio, Texas.


                                                       4




                                                 KLEX J. /§i4ARFF /       ﬂ
THE STATE OF TEXAS
COUNTY OF BEXAR
      BEFORE ME, the undersigned authority, on this day personally appeared ALEX J                            .




SCHARFF and after being duly sworn did depose and state:
      "My name is ALEX J. SCHARFF.                 I   am familiar with the foregoing Motion For
Extension       Of Time To File Brief.   I   have read the foregoing document               to   which this

afﬁdavit   is   attached and believe the allegations contained therein are true and correct."

      WITNESS my signature this              if; day of      July,   20 1




                                                                                        /    (


      SUBSCRIBED AND SWORN to before me on this                             [I
                                                                                   day ofJuly, 2015.


                                                        7
                                                       C/L/)/Z"d44                  .
                                                                                 /7 U/44/{4’hLA.-vv
                  “Nov ME RRVMAN                                                                 ”
                My commission Expires            Notary Publicfin and for
                  Femuarv14.2015                 the State of Texas
                                                 My commission expires:              J /4 » 3
                                                                                        —            /
                                    CERTIFICATE OF CONFERENCE

       I   certify that   on this       day of July, 2015,   I   spoke to Bexar County District

Attorney, and advised       me that he is not opposed to any extensions of time sought by
Appellant.




                                                ,4(LEX’J.            RFF
                                                                           /     5/